Citation Nr: 1647298	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-44 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for encephalitis.

2.  Entitlement to an earlier effective date than July 17, 2007, for the grant of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for right testicle atrophy.

4.  Entitlement to a compensable disability rating for left testicle atrophy.


REPRESENTATION

Appellant represented by:	Julius Carter, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 1963 and from September 1963 to May 1981, including in combat in the Republic of Vietnam.  He received the Combat Action Ribbon, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted, in pertinent part, the Veteran's claim of entitlement to a TDIU effective July 17, 2007.  The Veteran disagreed with this decision in November 2008, seeking an earlier effective date than July 17, 2007, for the grant of a TDIU.  He perfected a timely appeal in November 2009.  

The Veteran has perfected appeals from an August 2013 rating decision in which the RO assigned an increased, 80 percent, rating effective October 24, 2011, for the service-connected retroperitoneal fibrosis with left kidney removal and stent on the right.  The RO also denied the Veteran's claims for a compensable disability rating for left testicle atrophy and entitlement to service connection for right testicle atrophy.  The Veteran disagreed with this decision.  He perfected a timely appeal in November 2014 on his increased rating claim for left testicle atrophy and his service connection claim for right testicle atrophy.  He subsequently perfected a timely appeal in May 2016 on his increased rating claim for retroperitoneal fibrosis with left kidney removal and stent on the right.  These issues have not yet been certified to the Board, and will be the subject of a later decision.

A videoconference Board hearing was held at the RO in July 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This matter next is on appeal from an April 2014 rating decision in which the RO determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for encephalitis.  The Veteran disagreed with this decision in May 2014.  He perfected a timely appeal in November 2014.

The Board notes that, in a March 2016 rating decision, the RO assigned a 60 percent rating prior to October 24, 2001, and an 80 percent rating thereafter, for the Veteran's service-connected retroperitoneal fibrosis with left kidney removal and stent on the right.  The Board also notes that, in statements on a May 2016 substantive appeal (VA Form 9), the Veteran requested a new Board hearing on his increased rating claim for retroperitoneal fibrosis with left kidney removal and stent on the right.

In a May 2002 rating decision, the RO denied the Veteran's claim of service connection for encephalitis.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any evidence relevant to this claim within 1 year of the May 2002 rating decision which would render this decision non-final for VA purposes.  38 C.F.R. § 3.156(b); see Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).




The Board must initially consider whether new and material evidence has been presented to reopen the claim for service connection for encephalitis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In statements received at the Board in November 2016, the Veteran made contentions with regard to an appeal previously dismissed by the Court of Appeals for Veterans Claims.  The Board has no jurisdiction over these matters.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal with regard to all issues other than entitlement to an earlier effective date for the grant of TDIU, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The Veteran submitted a claim for TDIU on April 29, 2004; he met the requirements for that benefit as of July 31, 2004.

2.  The RO denied entitlement to TDIU in January 2005; but the Veteran submitted a notice of disagreement in March 205 and the appeal remained pending until the RO granted a TDIU in September 2007.



CONCLUSION OF LAW

The criteria for an effective date of July 31, 2004 for the grant of TDIU have been met.  38 U.S.C.A. § 1155, 510 (West 2014); 38 C.F.R. § 3.400, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of an award is generally the date of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date for the grant of an increased rating (including TDIU) is determined as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In the instant case the Veteran filed a claim for TDIU that was received in April 2004.  He reported that he would remain employed full time until July 31, 2004; and his employer subsequently confirmed that the Veteran "retired" from employment and his last day of work was July 30, 2004.  

The next question is when did entitlement arise.  The Veteran met the percentage requirements for TDIU at all times beginning on April 29, 2004.  See 38 C.F.R. § 4.16(a).  Statements from the Veteran and his employer indicate that he did not miss time from work related to disability prior to July 31, 2004 and there is essentially no evidence that his service connected disabilities precluded employment prior to that date.  He was employed full time as a bus driver and there is no indication that this employment was marginal.  The Veteran has at times contended that he should be awarded TDIU from the date of his claim for TDIU, he has not reported that he was unemployable prior to the date he ceased full time employment.  Absent such impairment, he would not be legally entitled to TDIU prior to July 31, 2004.  While the Board is remanding other issues to obtain additional Social Security Administration records, there has been no contention or evidence that these would show unemployability while the Veteran was gainfully employed.  Hence, they could not substantiate entitlement to an effective date earlier than that being granted by the Board.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009)  

Examinations for certification for a commercial vehicle drivers license dated through October 2003 show that the Veteran was found qualified, but that periodic evaluations were required due to his service connected hypertension and diabetes and multiple medications.  

In June 2004 the Veteran was afforded a VA general medical examination.  The examiner concluded that the service connected and non-service connected disabilities did not appear to affect the Veteran's ability to obtain and retain employment.  The examiner did not explain the basis of the opinion, but the examination report includes the Veteran's reports that he was currently employed as a bus driver and had been engaged in that employment for the past 17 years.

Records following the Veteran's departure from full time employment are relatively scarce prior to 2007.  Partial records from the Social Security Administration show that he was awarded disability in December 2005, based largely on his service connected kidney disease, diabetes mellitus, hypertension and posttraumatic stress disorder.  After vocational assessments and evaluations, SSA concluded that the Veteran would not be able to return to his past work as a bus driver.  It noted residual functional capacity that would permit only light work; but the Board notes that the Veteran does not appear to have experience that would qualify him for employment lighter than that of a bus driver.  Resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU arose as of the day after he last worked.  Accordingly, the criteria for TDIU were met as of July 31, 2004.

A remaining question is whether there are final decisions that would bar an earlier effective date.  In January 2005, the RO issued a rating decision that denied entitlement to TDIU.  In March 2005, the Veteran submitted a statement that the Board construes as a notice of disagreement with that denial.

The Veteran had pending appeals regarding the reduction in rating for a scrotal laceration and increased rating for his kidney disease.  The Board denied these claims in May 2009.  There are situations when a decision denying increased ratings could be deemed an implicit denial of a TDIU.  Ingram v. Nicholson, 21 Vet. App. 232 (2007).  The Ingram Court also noted; however, that claims that had been explicitly denied remained pending when VA had not issued proper notice of subsequent actions, such as by issuance of a statement of the case.  Ingram v. Nicholson, at 241.  Given the specific pending notice of disagreement on the TDIU issue; the Board's 2007 decision cannot be viewed as an implicit denial of his claim.

Accordingly, the Board finds that the criteria for an effective date of July 31, 2004 for the grant of TDIU have been met.


ORDER

Entitlement to an earlier effective date of July 31, 2004 for the award of TDIU is granted.


REMAND

The Board notes initially that there are relevant outstanding records from the Social Security Administration (SSA) which need to be obtained and associated with the claims file.  The file contains only a rather cryptic summary of SSA actions.  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the Veteran's increased rating claim for left testicle atrophy, a review of the claims file indicates that the most recent VA examination for this disability occurred in July 2013.  The VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions that his service-connected left testicle atrophy is more disabling than currently evaluated, and given the length of time which has elapsed since his most recent VA examination, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected left testicle atrophy.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

At his hearing the Veteran made contentions that are construed as raising the question of entitlement to special monthly compensation at the aid and attendance rate.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  VA is required to adjudicate this matter as part of the increased rating claim.  Bradley v. Peake, 22 Vet App 280 (2008).  The Veteran is currently in receipt of special monthly compensation at the housebound rate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply or any records obtained from SSA, should be included in the claims file.

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected left testicle atrophy.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.
.

3.  Afford the Veteran an aid and attendance examination to evaluate whether his service connected disabilities meet the criteria for compensation at that level.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case that includes consideration of entitlement to special monthly compensation at the aid and attendance rate.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


